Citation Nr: 1010706	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a March 2007 rating decision issued 
by the Regional Office (RO) in Roanoke, Virginia that granted 
service connection for PTSD and assigned a 30 percent rating 
for that disability.  During the course of the appeal, the RO 
increased the initial rating for the Veteran's PTSD to 50 
percent, effective the date of his claim.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD has 
been productive of no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect, panic attacks more than 
once per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter by the RO in 
January 2007, prior to the initial adjudication of his claim 
in March 2007, that explained what the evidence needed to 
show in order to establish service connection for PTSD.  The 
letter also explained the evidence that VA already received 
in support of the Veteran's claim, the types of evidence that 
VA was responsible for obtaining on behalf of the Veteran, 
and the types of evidence that VA would make reasonable 
efforts to obtain on the Veteran's behalf.  It further 
adequately explained the general manner whereby VA assigns 
disability ratings and effective dates.

The Board notes that the Veteran's claim for a higher initial 
rating for his PTSD is a downstream issue from his claim for 
entitlement to service connection for PTSD. The RO granted 
service connection for PTSD in a March 2007 rating decision.  
The Veteran then filed a notice of disagreement arguing that 
he should have received a higher rating for this disability.  
In these types of circumstances, VA is not required to issue 
a new VCAA letter. See VAOPGCPREC 8-2003.  In this 
precedential opinion, the General Counsel held that although 
VA is required to issue a statement of the case (SOC) if the 
downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does 
not require separate notice of the information and evidence 
that is necessary to substantiate the newly raised issue.  
Id.  Here, the Veteran's claim was readjudicated by a 
decision review officer (DRO) in a December 2007 rating 
decision that increased the Veteran's rating for his PTSD 
from 30 percent to 50 percent effective the date of his 
service connection claim.  The Veteran was also sent an SOC 
in December 2007 and a supplemental statement of the case 
(SSOC) in October 2009 that addressed the propriety of the 
initial rating for his PTSD. 

In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including service treatment records, VA treatment records, 
private treatment records, written statements that were 
submitted by the Veteran, and lay statements.  The Veteran 
was provided with 2 VA contracted examinations in connection 
with this claim.  There is no indication that his PTSD has 
worsened since the most recent examination in August 2009.  
Accordingly, the Board finds that a remand for an additional 
examination is not required.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA.  

II.  Initial Rating

The Veteran contends that the symptoms of his PTSD are more 
severe than are contemplated by the currently assigned 50 
percent rating.  Specifically, the Veteran alleges that his 
PTSD is 100 percent disabling because his PTSD continues to 
be symptomatic.  He has not, however, provided specific 
reasons why he believes that he is entitled to a 100 percent 
disability rating.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, 
diagnostic code 9411.  

Diagnostic Code 9411 provides that a rating of 50 percent 
will be assigned where the Veteran exhibits occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term or long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to manage and 
maintain successful relationships.

A rating of 100 percent is assigned where the Veteran 
exhibits total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for the names of close relatives, one's own 
occupation, or one's own name.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The Board reviewed all the evidence in the Veteran's claim.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that all of the evidence submitted by the veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A)  Facts

		i)  VA Examinations

The Veteran was first examined by a VA-contracted 
psychiatrist in connection with this claim in February 2007.  
At that time, the Veteran reported that he was currently 
treated with Zoloft (Sertraline Hcl) and Trazodone with good 
response and no side effects.  The Veteran reported that he 
required medication because if he did not take it he was 
sometimes unable to complete necessary tasks.  He denied any 
psychiatric hospitalizations or emergency room visits related 
to psychiatric difficulties and denied any history of 
substance abuse  

The Veteran reported PTSD symptoms including insomnia, 
nightmares, irritability, social isolation, poor 
relationships, and depression.  The Veteran reported that 
these symptoms occurred constantly.  

Upon mental status examination, the Veteran was fully 
oriented.  His appearance and hygiene were judged to be 
appropriate.  His behavior was appropriate.  His mood was 
depressed.  His speech and ability to communicate were within 
normal limits.  His concentration was within normal limits.  
The Veteran denied experiencing panic attacks.  He exhibited 
suspiciousness but there was no evidence of delusions.  The 
Veteran reported occasionally hearing a voice.  There was no 
evidence of obsessional rituals.

The Veteran's thought processes were assessed as appropriate 
and his judgment was determined to be unimpaired.  His 
abstract thinking was normal and his memory was determined to 
be mildly impaired.  He did not express suicidal or homicidal 
thoughts.  

The examiner diagnosed PTSD and assigned a global assessment 
of functioning (GAF) score of 56.  A GAF of 51-60 is 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV).

The Veteran was reexamined by a VA-contracted psychiatrist in 
August 2009.  At that time, the Veteran reported difficulty 
falling and staying asleep; disturbed sleep; and intrusive 
thoughts.  He avoided watching television coverage concerning 
wars and was socially withdrawn.  He reported that over the 
past 2 years he experienced increasing difficulty remembering 
newly learned information and completing tasks.  He was able 
to perform his activities of daily living but his son often 
checked on him to ensure his well being.  The Veteran 
reported that he was employed in the logistics field for the 
last 5 years but that he missed at least one day of work per 
week due to feeling too depressed and anxious to go to work.  
He reported experiencing difficulty remembering work 
assignments.   

The Veteran denied any history of violence towards others 
although he occasionally became violent towards inanimate 
objects.  He reported feeling depressed and anxious; these 
feelings got worse after the death of his wife the previous 
year.  He reported difficulty concentrating for sustained 
periods of time.  He reported being easily startled and that 
he easily became irritable and impatient.  He was currently 
prescribed two antidepressant medications, a sleep aid, and 
an atypical antipsychotic.  

Upon mental status examination, the Veteran appeared well 
developed, well nourished, and his stated age.  He briefly 
hesitated prior to answering questions and, at times, had to 
be redirected to answer specific questions because he had a 
tendency to ramble.  However, the examiner believed that the 
Veteran would have originally returned to the original topic 
if the examiner allowed him to continue speaking without 
redirection.  The Veteran did not exhibit any psychomotor 
abnormalities.  He maintained good eye contact and was 
pleasant and cooperative.  He was fully oriented.  The 
Veteran had some memory difficulties of which he was 
cognizant.  He had difficulty performing serial 7s from 100.  

The Veteran exhibited an anxious, sad mood.  However, he was 
not assessed to be acutely suicidal, homicidal, psychotic, 
manic, hypomanic, or obsessive.  His thought content was 
preoccupied with the severity of his memory problems, 
depression, and anxiety.  He had a good fund of knowledge, 
good abstracting ability, and good mathematical calculation 
ability.  His insight and judgment were assessed as poor.

The examiner diagnosed PTSD, dysthymic disorder secondary to 
PTSD, and amnestic disorder not otherwise specified (NOS).  
The latter designator is inclusive of any clinical 
presentation of amnesia for which there is insufficient 
evidence to establish a specific etiology.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
Text Revision, Diagnostic Code 294.8.  The symptoms of all 
three disorders overlapped but were distinguishable.  

The Veteran was not considered to be a threat to himself or 
others and was deemed capable of managing his benefit 
payments.  He was capable of performing all necessary 
activities of daily living.  However, he had trouble with 
more complex chores and was sometime neglectful when 
performing activities such as cooking.  He also processed 
information slowly and expressed difficulty establishing 
relationships.  He was able to comprehend simple commands but 
had difficulty with complex commands and complex tasks.  The 
examiner believed that the Veteran was unable to handle 
significant emotional stress or intense interactions with 
other people.  

The examiner believed that although the Veteran held a full 
time job he was compromised in his ability to work as 
evidenced by his repeated absences.  
The examiner assigned a GAF of 50.  This is at the least 
severe end of the range of symptoms that are considered 
indicative of any serious impairment in social, occupational, 
or school functioning.

		ii) Treatment Records

The Veteran initially sought treatment for his psychological 
difficulties in June 2006.  At his VA intake examination the 
Veteran reported symptoms including intrusive recollections, 
disturbing dreams, a sense of reliving the traumatic event, 
illusions, hallucinations, flashbacks, and physiological 
reactivity.  He reported avoiding situations that reminded 
him of his combat experiences, feelings of detachment, 
irritability, difficulty falling and staying asleep, 
concentration problems, hypervigilance, and a sense of 
foreshortened future.  He reported difficulty maintaining 
relationships and impaired memory.  

At this interview, the Veteran denied experiencing auditory 
or visual hallucinations, anhedonia, suicidal or homicidal 
thoughts, manic symptoms, obsessive compulsive symptoms, and 
anxiety related symptoms.  He reported that he was divorced 
and had three children with whom he maintained a good 
relationship.  He had a girlfriend.  He reported that he was 
working full time.  

Upon mental status examination, the Veteran was fully 
oriented, displayed a normal mood and an affect consistent 
therewith, and appeared to sit comfortably throughout the 
interview.  His thoughts were logical and goal directed and 
his insight and judgment were judged to be fair.  The 
examiner assigned a GAF of 45.  A GAF of 41-50 is generally 
considered to be indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).

Subsequent treatment records indicate that the Veteran 
continued to complain of similar symptoms, although 
medication helped his mood somewhat.  However, later 
treatment records also reflect that the Veteran reported 
developing panic attacks and that he was then diagnosed with 
various other anxiety disorders in addition to PTSD and, 
additionally, was eventually diagnosed with major depressive 
disorder (MDD).  However, he consistently denied suicidal or 
homicidal thoughts or psychotic symptoms.  His mood was at 
times depressed and at times euthymic with appropriate affect 
and unimpaired insight and judgment.  

		iii)  Lay Evidence 

On his August 2009 claim form, the Veteran reported that he 
experienced anxiety attacks, nightmares, sleep problems, 
flashbacks, intrusive thoughts, and hallucinations.  In 
February 2007 the Veteran expressed that, in addition to 
these symptoms, he was unable to remember much of his wartime 
experiences.  In subsequent written correspondence, the 
Veteran indicated that he was also depressed about the state 
of his physical health.  In June 2009 the Veteran wrote that 
he believed that that psychological stress caused him to have 
a heart attack.  The Veteran's claim for secondary service 
connection for his heart problems was denied in a separate 
rating decision that is not part of the instant appeal. 

The Veteran submitted letters from his girlfriend and a 
friend dated in June 2007.

The Veteran's girlfriend wrote that the Veteran generally did 
not fall asleep until late at night and had nightmares that 
woke him in the early morning hours.  She reported that the 
Veteran sleepwalked and was sleep deprived.  She reported 
that the Veteran had flashbacks and panic attacks at least 
weekly.  She believed that his judgment and ability to 
abstract were impaired and that he had difficulty with 
interpersonal relationships. 

The Veteran's friend wrote that the Veteran was "having 
nightmares; impaired abstract thinking; panic attacks more 
than twice a week; problems with short term and long term 
memory; difficulty in understanding complex commands; and 
problems sleeping."  He reported that the Veteran was 
depressed and always tired, forgot to finish tasks, and had 
"stereotypes [sic] speech and scattered thinking."  The 
Veteran's friend did not set forth the basis for this belief 
that the Veteran exhibited the above symptoms and did not 
indicate that he had any experience or training diagnosing or 
assessing mental disorders although he used terminology 
referring to aspects of psychological impairment that would 
not normally be readily observable to a layperson.  

	B)  Analysis

After reviewing the above evidence, the Board concludes that 
the Veteran's PTSD symptoms do not meet the criteria for an 
initial rating higher than 50 percent.  Despite the 
significant impairment attributable to the Veteran's PTSD, at 
no time during the pendency of the appeal has the Veteran 
been shown to have occupational and social impairment with 
deficiencies in most areas due to symptoms such as suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with episodes of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful situations, including at 
work or in a work-like setting; or an inability to establish 
and maintain effective relationships, such that an increased 
rating of 70 percent is warranted.

There is no evidence that the Veteran was ever suicidal; 
rather both of the VA-contracted examinations and all of the 
Veteran's treatment records reference the absence of any 
suicidal ideation.  Moreover, the Veteran was never assessed 
to be a threat to himself or others.  There is also no 
evidence that the Veteran engaged in any obsessional rituals 
or had difficulty maintaining his personal hygiene.  Rather, 
both the February 2007 and August 2009 reports of examination 
specifically reference the absence of obsessions or obsessive 
rituals, and the June 2006 examination that was performed for 
treatment purposes also specifically noted that the Veteran 
did not exhibit any symptoms of obsessive compulsive 
disorder.  All of the examinations and treatment records that 
addressed the Veteran's personal hygiene deemed it to be 
adequate and both examiners noted that the Veteran was 
capable of performing all of his activities of daily living, 
although the August 2009 examination report referenced that 
the Veteran had some difficulty maintaining concentration 
with respect to more complex household chores.  He was always 
noted to be fully oriented to his surroundings.  The Veteran 
denied ever having been violent towards a person, but rather 
solely towards inanimate objects.  There is no evidence he 
was violent towards any living creature at any time.  

While the August 2009 report of examination noted that the 
Veteran's speech was somewhat rambling and would stray from 
the direct question at times, resulting in the need for 
redirection by the examiner, there is no indication that this 
rose to the level of being intermittently illogical, obscure, 
or irrelevant speech.  The examiner specifically noted that, 
had the examiner not redirected the Veteran, he believed the 
Veteran would have eventually answered the question that he 
was asked.  

Moreover, while the evidence indicates that the Veteran 
experiences some episodes of panic and depression, there is 
no evidence that this is near-continuous or that it prevents 
the Veteran from functioning independently, appropriately, 
and effectively.  Notably, the currently assigned 50 percent 
rating expressly contemplates panic attacks that are more 
frequent than once per week.  While the Veteran reported that 
he often misses work due to his psychological symptoms, he is 
still employed full time.  Treatment records reflect that 
while the Veteran appears depressed and anxious at times, on 
other visits his mood was assessed as normal.

Similarly, while the evidence indicates that the Veteran has 
interpersonal difficulties, difficulty in establishing and 
maintaining effective work and social relationships is 
expressly contemplated in the currently assigned 50 percent 
rating.  The Veteran's interpersonal problems do not rise to 
the level of an inability to establish and maintain effective 
relationships as evidenced by his continued ability to 
maintain an adequate working relationship with his boss, a 
relationship with a long term live-in girlfriend, and a good 
relationship with his sons from previous marriages.  

The Board acknowledges that the August 2009 report of 
examination indicated that the Veteran's ability to handle 
significant emotional stress was severely compromised.  
However, this symptom alone was not shown to be so severe as 
to entitle to the Veteran to a higher rating.  It was not 
shown to cause occupational and social impairment with 
deficiencies in most areas.  Notably, the Veteran remained 
employed full time, established and maintained a romantic 
relationship as well as a positive relationship with his 
adult children, and was able to take care of his day to day 
needs.  

Moreover, the lay statements submitted by the Veteran, his 
girlfriend, and his friend do not contradict the assessment 
of the VA contracted examiners and the Veteran's treating 
psychiatrist.  Rather, they also describe symptoms that are 
generally consistent with the currently assigned rating.  To 
the extent that there is a divergence, the Board finds that 
the psychiatrists' assessment of the Veteran's symptoms are 
more credible than those of the lay witnesses.  The 
psychiatrists have greater experience in assessing 
psychiatric disabilities than did the lay witnesses, they 
reviewed they reviewed the Veteran's prior treatment records 
while there is no evidence that the lay witnesses did so, and 
they interviewed the Veteran in controlled settings that were 
designed to elicit accurate assessments of the Veteran's 
mental health status.  Moreover, the Veteran had incentives 
to be candid about the severity of his symptoms when 
conversing with his treating mental health provider in order 
to receive effective treatment, as well as with the VA 
examiners in order to receive an accurate assessment of his 
level of disability.  

The Board acknowledges that the GAF scores assigned to the 
Veteran at the June 2006 treatment intake and at the August 
2009 examination could be interpreted as being consistent 
with a more serious level of impairment.  In this regard, the 
Board observes that an examiner's classification of the level 
of psychiatric impairment, by word or by GAF score, is 
considered but is not determinative of the VA disability 
rating to be assigned.  Rather, the evaluation is based on 
consideration of all of the evidence that bears on 
occupational and social impairment. 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95; 60 Fed. Reg. 43186 (1995).  The symptoms 
described in the Veteran's treatment records and in the VA 
reports of examination are consistent with the currently 
assigned rating as discussed above.  

The Board additionally finds that the Veteran's symptoms do 
not present such an exceptional disability picture as to 
render the schedular rating inadequate.  38 C.F.R. § 
3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 
(2008) (the threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  The Veteran's psychological symptoms are 
fully contemplated by the currently assigned 50 percent 
rating.  Moreover, the Veteran was never hospitalized for 
psychiatric problems.  While the Veteran claims that he 
missed significant amounts of work and is experiencing 
difficulties at work due to his psychological problems he is 
nonetheless still employed full time and he provided no 
documentation from his employer substantiating any type of 
material interference with his ability to perform his job 
functions.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim.  
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.




Total disability rating 
based on individual unemployability (TDIU).

Lastly, the Board has considered whether referral for a TDIU 
rating is warranted.  TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, the Veteran has alleged that his PTSD makes it 
difficult for him to work.  While his PTSD impairs his 
ability to work, as is reflected by the 50 percent disability 
rating currently in effect, he has not contended, and the 
evidence of record does not demonstrate, that his PTSD 
prohibits him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  At the time of the 
August 2009 VA examination, which constitutes the most recent 
clinical evidence of record, the Veteran remained employed on 
a full time basis.  He has not since stated that he has 
become unemployed.  

	(CONTINUED ON NEXT PAGE)







Accordingly, the Board concludes that the Veteran in this 
case has not raised a claim of entitlement to a TDIU rating 
and that referral for a TDIU rating is therefore not 
warranted.


ORDER

An initial rating higher than 50 percent for PTSD is denied. 



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


